Citation Nr: 1028808	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability.

2.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to service-connected chronic 
left shoulder impingement syndrome and degenerative arthritis of 
the lower cervical spine.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to an initial rating higher than 10 percent for 
degenerative arthritis of the lower cervical spine.

5.  Entitlement to an initial rating higher than 10 percent for 
chronic left shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to July 1990 
and from December 2003 to February 2005.  He received the Army 
Commendation Medal.

These matters come before the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in New York, New 
York.  In that decision, the RO denied entitlement to service 
connection for a stomach condition, a right shoulder condition,  
and a bilateral foot condition and granted service connection for 
degenerative arthritis of the lower cervical spine and chronic 
left shoulder impingement syndrome and assigned initial 
disability ratings of 10 percent, effective February 24, 2005.

The Veteran testified before the undersigned at an April 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The issue of entitlement to an increased rating for 
posttraumatic stress disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issues of entitlement to service connection for a right 
shoulder disability and a bilateral foot disability and 
entitlement to higher initial ratings for degenerative arthritis 
of the lower cervical spine and chronic left shoulder impingement 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had symptomatology of a gastrointestinal condition in 
service, and there is post-service continuity of gastrointestinal 
symptomatology demonstrating a nexus between the Veteran's 
current gastrointestinal disability and the in-service 
symptomatology.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal 
disability are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claim for service connection for a 
gastrointestinal disability, the claim is substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various gastrointestinal disabilities.  For 
example, a November 2009 VA psychiatry treatment note indicated a 
diagnosis of irritable bowel syndrome.  Therefore, a current 
gastrointestinal disability is demonstrated.

There is also evidence of in-service symptoms of a 
gastrointestinal disability and of a continuity of 
symptomatology.  The Veteran's service treatment records indicate 
that on several occasions from April 2004 to January 2005 he was 
treated for nausea, vomiting, diarrhea, and epigastric pain and 
was diagnosed as having gastroenteritis.

The Veteran's VA treatment records dated from April 2005 to 
September 2009 reveal that he was treated on numerous occasions 
for decreased appetite, abdominal pain, bloating, constipation, 
weight loss, heartburn, weakness, dehydration and frequent 
nausea, vomiting, and diarrhea.  He was diagnosed as having 
gastroesophageal reflux disease, irritable bowel syndrome, and H. 
Pylori.  He reported that he had difficulty eating and 
experienced nausea, vomiting, and diarrhea while serving in Iraq 
and that such symptoms had continued since that time.

During the April 2010 hearing, the Veteran testified that he had 
begun to experience vomiting and diarrhea while serving at Abu 
Ghraib prison in Iraq.  He continued to experience and was 
treated for such symptoms after service.

The Veteran is competent to report symptoms of his 
gastrointestinal disability, such as nausea, vomiting, and 
diarrhea, as well as a continuity of gastrointestinal 
symptomatology and his reports are consistent with the evidence 
of record.  His VA treatment records reveal continuous treatment 
for gastrointestinal symptoms in the years since service.  See 
Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  As 
the Veteran was treated for a gastrointestinal condition in 
service, he has been diagnosed as having a current 
gastrointestinal disability, and there is evidence of a 
continuity of gastrointestinal symptomatology since service, the 
criteria for service connection for the currently diagnosed 
gastrointestinal disability have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.
 

ORDER

Entitlement to service connection for a gastrointestinal 
disability is granted.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McClendon, 20 Vet. App. at 83.  The Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McClendon, 20 Vet. App. at 83.

During the April 2010 hearing, the Veteran testified that he 
experienced right shoulder pain, limitation of shoulder motion, 
and weakness and that he had experienced right shoulder problems 
ever since service.  His representative contended that the right 
shoulder condition was a residual of the service-connected left 
shoulder disability.   The most recent clinical evidence of a 
right shoulder condition is an October 2009 VA physical medicine 
rehabilitation note which reveals that right shoulder range of 
motion was limited by pain, but an underlying disability was not 
identified.

In sum, the record contains evidence of a current right shoulder 
disability and reports of right shoulder problems in the years 
since service.  An examination is needed to determine whether the 
Veteran has a current right shoulder disability and to obtain 
medical opinions as to the relationship of any current right 
shoulder disability to service or a service-connected disability.  

As for the Veteran's bilateral foot disability, a January 2006 VA 
examination report reveals that he has been diagnosed as having 
bilateral hallux abductovalgus and osseous equines at the ankles.  
The January 2006 VA examination is inadequate because the 
physician who provided the examination did not provide opinions 
as to whether the currently diagnosed bilateral foot disabilities 
were related to service.  The United States Court of Appeals for 
Veterans Claims (Court) has held that a medical examination 
report must contain not only clear conclusions with supporting 
data, but also a reasoned medical explanation connecting the two.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Furthermore, there is evidence that the Veteran's bilateral foot 
disability may have pre-existed his period of service from 
December 2003 to February 2005.  An April 1997 examination report 
completed for enlistment into the Army Reserve reveals that his 
feet were abnormal.  

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).

The Veteran's service treatment records indicate that in November 
and December 2004 he was treated for bilateral foot pain and 
corns.  Thus, there is evidence of possible in-service incurrence 
or aggravation of a pre-existing bilateral foot disability.  A 
new examination is needed to obtain a medical opinion as to 
whether the Veteran's bilateral foot disability pre-existed 
service and, if so, whether it was aggravated by service, or 
whether it is otherwise related to service or whether the current 
foot disabilities were incurred in service.

With regard to degenerative arthritis of the lower cervical 
spine, the Veteran was afforded VA examinations in February 2006 
and July 2009.  The ranges of cervical spinal motion were 
reported.  It was also noted that there was pain associated with 
spinal range of motion, however it is unclear at what point in 
the range of motion pain began.  
For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 
(2009), pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determines whether the 
disability is manifested by weakened movement, excess 
fatigability, incoordination, pain, or flare ups.  Such inquiry 
is not to be limited to muscles or nerves.  These determinations 
are, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flareups, or pain.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006).

As for chronic left shoulder impingement syndrome, a veteran must 
be afforded a thorough and contemporaneous examination when the 
record does not adequately reveal the current state of the 
veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 
(2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 
124 (1991)).  The record is inadequate and the need for a 
contemporaneous examination occurs when there is evidence 
(including a veteran's statements) of a possible increase in 
disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence indicates that the chronic left 
shoulder impingement syndrome may have worsened since the 
Veteran's last VA examination in July 2009.  For example, during 
the April 2010 hearing the Veteran testified that he experienced 
numbness in his fingers and that his hand grip had gotten weaker.  
The Veteran is competent to report symptoms of his left shoulder 
disability.  Given the above evidence, VA's duty to obtain a new 
examination as to the current severity of the Veteran's service-
connected left shoulder disability is triggered. 

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 
109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  The VCAA's duty to assist includes a duty to 
help a claimant obtain records relevant to his claim, whether or 
not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).  
 
During the April 2010 hearing, the Veteran testified that he had 
received treatment at the VA Medical Center in Montrose, New York 
(VAMC Montrose).  There are no treatment records from this 
facility in his claims file.  VA has a duty to obtain these 
records.  38 U.S.C.A. 5103A(b),(c); Bell v. Derwinski, 2 Vet. 
App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all records of the Veteran's treatment 
for a shoulder disability, a foot 
disability, and a cervical spine disability 
from VAMC Montrose.

2.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to determine the 
nature and etiology of any current right 
shoulder disability.  All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any current right 
shoulder disability had its onset in 
service or is related to a disease or 
injury in service.

The examiner should also opine as to 
whether it is at least as likely as not (50 
percent probability or more) that any 
current right shoulder disability was 
either caused or aggravated (made worse) by 
the Veteran's service-connected chronic 
left shoulder impingement syndrome or 
degenerative arthritis of the lower 
cervical spine.  If so, the examiner should 
quantify the amount of the aggravation, if 
possible.

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

3.  After any additional VA treatment 
records are obtained and associated with 
the Veteran's claims file, schedule him for 
a VA examination to determine whether the 
current bilateral foot disability was 
incurred or aggravated in service.  All 
indicated tests and studies should be 
conducted. 

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether the 
current bilateral foot disability clearly 
and unmistakably pre-existed service and, 
if so, whether the disability was clearly 
and unmistakably not aggravated (underwent 
no permanent increase in disability) by 
active service beyond the normal 
progression of the disease. 

If the bilateral foot disability did not 
clearly and unmistakably pre-exist service, 
and was not clearly and unmistakably 
permanently aggravated in service, the 
examiner should opine as to whether it is 
at least as likely as not (50 percent 
probability or more) that the Veteran's 
current bilateral foot disability had its 
onset in service, is related to his in-
service bilateral foot condition, or is 
otherwise the result of a disease or injury 
in service.  

The examiner must provide a rationale for 
each opinion. If the examiner is unable to 
provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to evaluate the 
severity of the service connected cervical 
spine disability.  All indicated tests and 
studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The ranges of cervical spinal motion should 
be reported in degrees.  The examiner 
should note the point, if any, at which 
pain occurs.  The examiner should also 
provide an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should also specify the nerves 
affected by the cervical spine disability 
and provide an opinion as to the severity 
of any associated paralysis, neuritis or 
neuralgia.

5.  After any additional VA treatment 
records have been obtained and associated 
with the Veteran's claims file, schedule 
him for a VA examination to evaluate the 
severity of the service-connected left 
shoulder disability.  All indicated tests 
and studies should be conducted.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The ranges of left shoulder motion should 
be reported in degrees.  The examiner 
should note the point, if any, at which 
pain occurs.  The examiner should also 
provide an opinion as to whether there is 
additional limitation of motion due to 
weakened movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-of-
motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-
ups, or pain.

The examiner should report the nature and 
severity of any ankylosis of the 
scapulohumeral articulation or any 
impairment of the humerus, clavicle, or 
scapula.

6.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

7.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


